Citation Nr: 0114722	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-12 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death; entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 until 
November 1971.  He died on November [redacted], 1999.  The appellant 
is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2000 
rating decision of the New Orleans, Louisiana Regional Office 
(RO) which denied the appellant's claim of service connection 
for the veteran's death and DIC benefits. 


REMAND

A death certificate was received showing that the veteran 
died on November [redacted], 1999 of hypertensive atherosclerotic 
cardiovascular disease.  A claim for DIC was received from 
the appellant in January 2000.  At the time of death, service 
connection was in effect for post-traumatic stress disorder 
(PTSD), rated 100 percent disabling.  The appellant asserts 
that the cardiovascular disease from which the veteran died 
was etiologically related to or aggravated by service-
connected disability for which service connection for the 
cause of death should now be granted by the Board.  

A review of the record reveals that the veteran was afforded 
a VA general medical examination in October 1993 whereupon 
the examiner was requested to respond to the question of 
whether the veteran's hypertension was related to his 
service-connected PTSD.  Following examination, a 
professional opinion was rendered the veteran's hypertension 
may well have been aggravated by psychiatric disability 
and/or psychotropic medication.

More recently, the appellant has submitted a statement from 
M. H. Dawson, M.D., who related that in reading and reviewing 
other cases, as well as the veteran's autopsy report, it was 
his opinion that the veteran died of hypertensive 
atherosclerotic cardiovascular disease secondary to PTSD.  

The Board notes in this instance that a VA examiner stated in 
October 1993 that the hypertension may have been aggravated 
by psychiatric disability, and that Dr. opined in March 2000 
that the veteran's cardiovascular disease secondary to PTSD.  
However it is shown that both statements were cursory in 
nature and did not provide any clinical rationale in this 
regard.  Such summary opinions do not furnish the degree of 
substantiation necessary for a finding of service connection 
in a claim of this relative medical complexity.  It is noted 
that Dr. Dawson, a coroner, derived his assessment from the 
autopsy report, and that the VA examiner indicated that a 
general medical examination was being performed.  It is also 
not recorded whether or not the VA physician had the entire 
record before him or her before making the assessment at that 
time.  Additionally, it is not indicated whether or not 
either of those physicians were specialists in cardiology or 
psychiatry with the requisite medical competency to render 
such an opinion.  

It is also noted that the Statement of the Case makes 
reference to a medical opinion of the Under Secretary of 
Health dated "8-15-4-95".  A copy of this document does not 
seem to be in the claims file.  It is not clear whether this 
document is a generic determination (some reference is made 
to POW status), or whether it was made in reference to this 
veteran.  In view of such, the Board finds that more 
corroborating evaluation by a specialist is indicated as to 
this matter for a more comprehensive assessment of the 
clinical data.  The Board also notes that the RO has not 
addressed the question as to whether cardiovascular disease 
was secondary to PTSD pursuant to 38 C.F.R. § 3.310 (2000) 
and Allen v. Brown, 7 Vet.App. 439, 448-449 (1995).  
Therefore, further development is warranted.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional examination by a 
specialist, when indicated, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

Also, it is noted that during the course of this appeal a new 
law has become effective.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).  This provides 
certain notice and development provisions which the Board 
concludes compels some additional development in this matter.  
The Board notes in this regard that the veteran has been in 
receipt of VA treatment for many years, but that no clinical 
records since discharge from hospitalization in March 1998 
are of record.  Additionally, private clinical records may 
also be extant. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain a complete copy of all relevant 
records of VA and private treatment from 
April 1998.  To this end, the appellant 
should be asked to provide the names and 
addresses of any medical care providers 
not already of record, who treated the 
veteran his cardiovascular disease and 
psychiatric disorder so that such 
records may be requested.  

2.  The claims folder should be referred 
to a board-certified VA cardiologist for 
review and opinion as to the nature and 
etiology of the veteran's cardiovascular 
disability.  The examiner must also be 
provided with a copy of this remand for 
review.  Based on a review of all 
pertinent medical documentation and 
history on file, the examiner is 
requested to provide an opinion as to 
whether there was any etiological 
relationship between the cardiovascular 
disease from which the veteran died and 
his service-connected PTSD on a 
secondary basis, to include whether of 
not PTSD aggravated the veteran's 
hypertension.  The examiner should 
reconcile his/her opinion with any 
conflicting medical assessment of 
record.  The examination report should 
set forth in a clear, comprehensive, and 
legible manner all pertinent findings, 
and should include complete rationale 
for the opinion expressed. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000). 

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death, to include on the basis 
of being secondary to or aggravated by 
the veteran's service-connected PTSD 
(See 38 C.F.R. § 3.310 (2000) and Allen 
v. Brown, 7 Vet.App. 439, 448-449 
(1995)) to determine whether or not it 
may be granted.  If action remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




